Citation Nr: 0517491	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  02-08 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for posttraumatic 
stress disorder, currently rated as 30 percent 
disabling. 



REPRESENTATION

Appellant represented by:	Disabled American 
Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had honorable active service from December 
1942 to December 1945.

This appeal arises from an October 2001 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia, 
that denied an increased rating for posttraumatic 
stress disorder (PTSD).  The veteran has appealed to 
the Board of Veterans' Appeals (Board) for favorable 
resolution.

In January 2004, a Deputy Vice Chairman of the Board 
granted the veteran's motion to advance the case on 
the Board's docket.  

In February 2004, the Board remanded the case to the 
RO for additional development, including affording the 
veteran a VA examination and a request that the 
veteran clarify his request for a hearing.  He did not 
respond to a September 2004 letter asking for 
clarification.  The Board therefore concludes that the 
veteran does not desire a hearing on either matter. 

The veteran has asserted that he is unable to work due 
to service-connected disabilities.  As this decision 
grants a 100 percent schedular rating for PTSD, the 
issue of entitlement to a total disability rating for 
compensation purposes based on individual 
unemployability (TDIU) is moot.  38 C.F.R. § 4.16 
precludes assignment of both a 100 percent schedular 
rating and a TDIU rating.  The TDIU claim and claim 
for increased rating were made at the same time and 
with the same evidence.  Thus there is no question of 
entitlement to a TDIU for any period prior to the 
effective date of the 100 percent schedular evaluation 
(although the veteran is free to dispute the effective 
date for the 100 percent rating that will be assigned 
by the RO).



FINDING OF FACT

The veteran' PTSD has been manifested throughout the 
appeal period by total occupational and social 
impairment.  


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for 
PTSD have been met throughout the appeal period.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced 
VA's duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) (2004).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what 
evidence the claimant is responsible for obtaining and 
what evidence VA will undertake to obtain.  
38 U.S.C.A. § 5103(a) (West 2002).  VA has also 
undertaken to tell veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) 
(2004).  

VA has notified the veteran of the information and 
evidence needed to substantiate his claims.  The RO 
provided rating decisions, statements of the case, 
supplemental statements of the case, and a VCAA notice 
letter sent in February 2004.  These documents 
provided notice of the law and governing regulations, 
the reasons for the determinations made regarding his 
claims, and they told him of the evidence needed to 
substantiate the claims.    

VA has also provided required assistance in 
substantiating the claims by providing examinations 
and obtaining all evidence adequately identified by 
the veteran or the record.  The Board remanded the 
case in February 2004 to ensure that the duty to 
assist was fulfilled.  38 U.S.C.A. § 5103A(b)-(d) 
(West 2002).

The Court has concluded that the VCAA was not 
applicable where further assistance would not aid the 
appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary.  

Background

In November 2000, the RO granted service connection 
for PSTD, based on combat during World War II, and 
diagnoses of PTSD due to combat, which were offered in 
June and September 2000.  During these examinations, 
Global Assessment of Functioning (GAF) scores of 52 
and 60 were assigned (according to American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (DSM), 32 (4th Ed.) (1994) 
(DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2004)), a GAF 
score of 51 to 60 is indicative of moderate symptoms 
(flat affect and circumstantial speech, occassional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (few friends, 
conflicts with peers or co-workers).  See 38 C.F.R. 
§ 4.125.  The RO assigned a 30 percent rating under 
Diagnostic Code 9411.

In April 2001, the veteran requested an increased 
rating and TDIU.  He reported memory problems, 
isolation, sleep troubles, and mood swings.  

In May 2001, the veteran submitted a VA Form 21-8940, 
Application for Increased Compensation Based on 
Unemployability.  On the form, the veteran reported 
that he last worked full time, and became too disabled 
to work in 1980.  He completed the 8th grade and had no 
education or training.

The RO obtained VA outpatient treatment reports that 
reflect mental health treatment at various times.  
According to these reports he veteran took Zoloft(r), 
Klonopin(r), clonazepam, and Paxil(r), among others.  
Depression and anxiety were noted.  An August 2001 
report notes that the current medications were 
nefazodone and clonazepam.  Private medical records, 
while mentioning chronic anxiety, do not otherwise 
reflect on the severity of PTSD.  

In October 2001, the RO denied an increased rating for 
PTSD and denied TDIU.  In his notice of disagreement 
(NOD), the veteran reported sleep problems, 
flashbacks, isolation, memory problems, and mood 
swings.  In March 2002, he reported that he could not 
remember the names of family members and that he had 
several panic attacks per week.

In February 2004, the Board remanded both claims for a 
search for additional VA outpatient treatment reports 
and another PTSD evaluation.  

The veteran underwent a VA compensation and pension 
PTSD examination in October 2004.  The psychiatrist 
reviewed the claims file and remarked that the 
veteran's very poor hearing and his mental confusion 
made the evaluation more difficult. The veteran was 
legally blind and had a history of congestive heart 
failure and seizure disorder, among others.  The 
veteran was retired and had last worked in 1980.  He 
had been divorced five times.  He had consumed alcohol 
for many years after active military service, but had 
not had any for many years.  He had difficulty 
concentrating and rambled when asked questions, but he 
reported anxiety, bad recollections of the war, 
irritability, poor sleep, and abnormal startle 
response.   

The psychiatrist noted difficulty with comprehension, 
attention, and concentration.  Looseness of 
association was detected.  The veteran admitted to 
visual hallucination and reported hearing voices a few 
days earlier.  The cause of the hallucination was not 
known.  

The veteran denied suicidal/homicidal ideation.  He 
claimed that he could cope with the activities of 
daily living, but the psychiatrist felt that some 
assistance was probably necessary and recommended that 
his treating physician reassess this area with a view 
toward obtaining outside assistance.  A mental status 
evaluation revealed cognitive impairment.  His mood 
was anxious and depressed.  The psychiatrist felt that 
the veteran had irritability, angry outbursts, 
difficulty concentrating, sleep difficulty, and 
exaggerated startle response. 

The psychiatrist attributed all symptoms to PTSD, 
except mental confusion, which was attributed to 
cerebral atrophy.  The psychiatrist also noted a 
history of assaultive behavior, including toward 
previous spouses.  The diagnosis was PTSD, chronic.  
The examiner assigned a GAF score of 49 (according to 
DSM-IV, a score of 41 to 50 is indicative of serious 
symptoms, or serious difficulty in social, 
occupational, or school functioning, i.e., no friends, 
unable to keep a job.  See 38 C.F.R. § 4.125).  The 
examiner then explained that the GAF score was due to 
PTSD and depression, although the depression itself 
was also caused by combat.  Alcohol use was not a 
current factor.  

The psychiatrist concluded that it was as likely as 
not (50 percent probability) that PTSD impaired both 
thinking and judgment.  It was at least as likely as 
not that the veteran's PTSD and his depression 
combined to render him unable to work.  In fact, it 
was as likely as not that PTSD alone would preclude 
working.  Moreover, the veteran's PTSD would preclude 
obtaining any further academic training and would 
continue to cause severe dysfunction in family 
relationships.

Analysis

Disability evaluations are determined by comparing 
present symptomatology with the criteria set forth in 
VA's Schedule for Rating Disabilities, which is based 
on average impairment in earning capacity.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2004).  

When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability 
evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

Where entitlement to compensation has already been 
established and an increase in the disability rating 
is at issue, the present level of disability is of 
primary concern.  The regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations also require that disability 
evaluations be based upon the most complete evaluation 
of the condition that can be feasibly constructed with 
interpretation of examination reports, in light of the 
whole history, so as to reflect all elements of 
disability.  The medical as well as industrial history 
is to be considered, and a full description of the 
effects of the disability upon ordinary activity is 
also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

When evaluating a mental disorder, the rating agency 
shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and 
the veteran's capacity for adjustment during periods 
of remission.  The rating agency shall assign an 
evaluation based on all the evidence of record that 
bears on occupational and social impairment rather 
than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  
38 C.F.R. § 4.126(a) (2004).  

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  
38 C.F.R. § 4.126(b) (2004).

The veteran's PTSD has been rated 30 percent disabling 
under Diagnostic Code 9411 for the entire appeal 
period.  The rating criteria for PTSD are as follows:

A 30 percent rating is assigned for occupational 
and social impairment with occasional decrease in 
work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with normal 
routine behavior, self-care, and conversation), 
due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment; mild memory loss 
(such as forgetting names, directions, recent 
events).

A 50 percent rating is assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex 
commands; impairment of short-and long-term 
memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent rating is assigned for occupational 
and social impairment, with deficiencies in most 
areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-
like setting); inability to establish and maintain 
effective relationships.

A 100 percent rating is assigned for total 
occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance or minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

The regulation has been interpreted as meaning that 
the only criteria for a total disability rating for 
any disability rated in accordance with the VA General 
Rating Formula for Mental Disorders are total 
occupational and social impairment.  Sellers v. 
Principi, 372 F.3d 1318, 1324 (Fed. Cir. 2004).

The most recent VA examination shows that the veteran 
was found to be precluded from work by virtue of PTSD.  
An inability to work is the equivalent of total 
occupational impairment.  There is no current opinion 
contrary to that of the VA examiner.  The veteran does 
not have total social impairment, inasmuch as he 
maintains a relationship with his daughter.  He was 
found, however, to have serious impairment in his 
social functioning, as evidenced by the GAF score.  
The preponderance of the evidence is, thus that PTSD 
causes total occupational impairment, and serious 
social impairment.   The Board finds that his symptoms 
more closely approximate the criteria for a 100 
percent rating than for a lower rating.  38 C.F.R. 
§§ 4.7, 4.21 (2004).  Accordingly, a 100 percent 
evaluation is granted for PTSD.


ORDER

A 100 percent schedular rating for PTSD is granted.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


